10 So. 3d 1163 (2009)
INTEC, INC., a Florida corporation, and Marc Iacovelli, Appellants,
v.
PILBAN PARTNERSHIP, LTD., a Florida Limited Partnership, Appellee.
No. 3D08-1940.
District Court of Appeal of Florida, Third District.
May 27, 2009.
Kluger, Kaplan and Jeffrey M. Berman, Abbey L. Kaplan and Marilyn G. Kohn, Miami, for appellants.
Zarco, Einhorn, Salkowski & Brito and Alejandro Brito, Miami, for appellee.
Before COPE and WELLS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Donan v. Dolce Vita Sa, Inc., 992 So. 2d 859 (Fla. 4th DCA 2008). See also Maler By & Through Maler v. Barad, 541 So. 2d 684 (Fla. 3d DCA 1989); Weitzman v. F.I.F. Consultants, 468 So. 2d 1085 (Fla. 3d DCA 1985).